DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qui et al. (US 2016/0322582 A1).
Qui et al. discloses example organic electroluminescent elements comprising material “2-7” and material “YD-1” (see par. 151, Table 1 and par. 138-147):

    PNG
    media_image1.png
    196
    378
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    236
    346
    media_image2.png
    Greyscale
.
Instant claim 1 recites an organic electroluminescent element comprising a light emitting layer with a “triplet-triplet annihilation material” and a “thermally activated delayed fluorescence material”.  Qui et al. material “2-7” is identical to instant “thermally activated delayed fluorescence material” “T-3” shown in dependent instant claim 12. Qui et al. material “YD-1” is identical to “triplet-triplet annihilation material” “H-29” shown in dependent instant claim 11.  As materials identical to specifically claimed compounds, the materials of the example embodiments 1 shown in Table 1 (par. 151) are considered to inherently have the properties recited in instant claims 1-4, 8 and 9.  
Regarding instant claim 10, material YD-1 has a tetracene group (see par. 138).  
Regarding claims 13-14, the example 1 embodiments have a light emitting layer that is 30 nm thick (see Table 1, par. 151).
Regarding claim 15, the light emitting layer is formed by co-evaporation (see par. 145).
Regarding claim 16, a light emitting device is formed (see par. 138-147 and Figure 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishide et al. (US 2016/0329512 A1).
Nishide et al. discloses organic electroluminescent device comprising a cathode, an anode, and one or more organic layers (see abstract).   A delayed fluorescent light emitting material is part of a light emitting layer (see par. 55). Disclosed material includes compounds identical to instant “thermally activated delayed fluorescent” compounds of instant claim 12 (see par. 61).  For instance, at least the following compound on page 5 is the same as instant T-19:

    PNG
    media_image3.png
    235
    285
    media_image3.png
    Greyscale
.
Also at least compounds included within par. 87 are the same as compounds shown in instant claim 12.  See entire disclosed fluorescent compounds for further compounds the same as claim 12 specific compounds.
	The concentration of the light emitting material used in a light emitting layer is preferably from 0.01-50 % by weight (see par. 127) per instant claims 5-7.  Host material is used in combination with the light emitting material (see par. 128).  Preferable host material includes at least the following (see page 141-142, par. 147):
  
    PNG
    media_image4.png
    141
    248
    media_image4.png
    Greyscale
                        
    PNG
    media_image5.png
    247
    239
    media_image5.png
    Greyscale
.
The above two compounds are identical to instant claim 11 compounds H3 and H40, respectively. The host materials include at least anthracene and pyrene per instant claim 10.
Since suitable fluorescent and host materials are disclosed, which are identical to preferred compounds as claimed for a light emitting layer, the use of the materials in combination would be expected to have property relationships that would naturally flow from the combination per instant claims 1-4, 8, and 9.  While Nishide et al. does not appear to disclose an example device where materials for the light emitting material and host material were selected the same as specifically claimed host and dye compounds in combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device comprising such a combination of compounds, because Nishide et al. clearly discloses the compounds as suitable for forming a light emitting device.  One would expect to achieve an operational device within the disclosure of Nishide et al. with a predictable result and a reasonable expectation of success.
Regarding claim 14, light emitting layer(s) are disclosed as having a thickness within the range (see par. 165). With respect to claim 15 and a light emitting layer having a thickness of precisely 30 nm, the exact thickness for a light emitting layer does not appear to be discussed specifically by Nishide et al.; however, the combined thickness of light emitting layers may be at least 25 nm per par. 168.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.I.
Regarding claim 15, co-evaporation of materials for forming a light emitting layer is taught (see par. 165, 168).
Regarding claim 16, a light display device is taught (see par. 1, 2, 10-28, 184).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Tanaka et al., Chemical Communications, (2012), 48(93), pages 11392-11394 teaches a thermally active delayed fluorescent material (see Figure 1).
US 2017/0194585, US 2019/0074449, and WO 2016086887 A1 teach light emitting layer materials.
The references are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786